489 S.W.2d 17 (1973)
James PIGG, Appellant,
v.
ASHLEY COUNTY NEWSPAPER, INC., Appellee.
No. 5-6138.
Supreme Court of Arkansas.
January 15, 1973.
*18 James M. Barker, Jr., Hamburg, for appellant.
Richard E. Griffin, Crossett, for appellee.
BROWN, Justice.
This suit in libel was instituted by appellant for the publication by appellee of an unsigned letter to the editor. Appellant contended the article accused him of indecent exposure. The appeal is from the granting of a demurrer to the complaint.
In determining whether the content was libelous we must construe the entire article. Skaggs v. Johnson, 105 Ark. 254, 150 S.W. 1036 (1912). Before appellant can recover there must be a libelous statement in the article which, "by proper inducement and colloquium", may be said to apply personally to appellant. Comes v. Cruce, 85 Ark. 79, 107 S.W. 185 (1908).
The article made several charges against Crossett policemen as a class. It charged that some policemen did not like boys with long hair; that those policemen should "take a look at their own record, such as indecent exposure and other things"; that one of the author's boys was arrested for trespassing on a public tennis court; that another son was arrested for driving up to the schoolhouse door; that the jail was filled with young boys while murderers and drunks went free; that bootleggers and dope peddlers were all over the town; that the writer was threatened with arrest if she went to the school other than on school business. After the recitation of those various counts a personal reference was made to appellant, that reference being that the writer would not buy anything from Crossett merchants until appellant was removed from the police force.
It would be sheer speculation to say that of the many charges enumerated by the writer, she specifically referred to appellant with reference to the charge of indecent exposure.
Affirmed.